UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-25132 MYMETICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 25-1741849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Mymetics S.A. Biopole Route de la Corniche, 4 1066 Epalinges (Switzerland) (Address of principal executive offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: COMMON STOCK, $0.01 PAR VALUE (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: Class Outstanding at November 13, 2012 Common Stock, $0.01 par value 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN THOUSANDS OF EUROS) September 30, December 31, ASSETS Current Assets Cash E E Receivable other 37 61 Prepaid expenses 53 54 Total current assets Property and equipment, net of accumulated depreciation of E259 at September 30, 2012 and E239 at December 31, 2011 30 49 In-process research and development Goodwill E E LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable E E Taxes and social costs payable 4 2 Current portion of notes payable to related Parties Total current liabilities Convertible notes payable to related parties, less current portion Acquisition-related contingent consideration Total liabilities Shareholders' Equity (Deficit) Common stock, U.S. $.01 par value; 495,000,000 shares authorized; issued 295,318,813 at September 30, 2012 and 276,017,339 at December 31, 2011 Preferred stock, U.S. $.01 par value; 5,000,000 shares authorized; none issued or outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income ) ) E E The accompanying notes are an integral part of these financial statements. 3 MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (IN THOUSANDS OF EUROS, EXCEPT FOR PER SHARE AMOUNTS) FOR THE THREE MONTHS ENDEDS EPTEMBER 30, 2012 FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 TOTAL ACCUMULATED DURING THE DEVELOPMENT STAGE AS OF SEPTEMBER 30, Revenue Sales E E 75 E Interest 1 43 Gain on extinguishment of debt Gain on sales of equipment 69 Government grants 34 Expenses Research and development General and administrative Bank fee Induced conversion cost Interest Change in the fair value of acquisition-related contingent consideration 32 (432 ) Goodwill impairment Depreciation 2 16 Amortization of intangibles 48 Impairment of license contract Directors' fees 2 5 Other (24 ) 68 Loss before income tax provision (1,439 ) (3,038 ) (68,565 ) Income tax provision 2 (21 ) Net loss (1,437 ) (3,038 ) (68,586 ) Other comprehensive income (loss) Foreign currency translation adjustment (5 ) 26 Comprehensive loss E ) E ) E ) Basic and diluted loss per share E ) E ) The accompanying notes are an integral part of these financial statements. 4 MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (IN THOUSANDS OF EUROS, EXCEPT FOR PER SHARE AMOUNTS) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 FOR THE NINE MONTHS ENDED SEPTEMBER TOTAL ACCUMULATED DURING THE DEVELOPMENT STAGE AS OF S EPTEMBER 30, Revenue Sales E E E Interest 1 2 43 Gain on extinguishment of debt Gain on sales of equipment 1 69 Government grants 34 1 Expenses Research and development General and administrative Bank fee 3 2 Induced conversion cost - Interest Change in the fair value of acquisition-related contingent consideration Goodwill impairment Depreciation 21 43 Amortization of intangibles Impairment of license contract Directors' fees 15 15 Other 21 55 Loss before income tax provision ) ) ) Income tax provision 2 ) Net loss ) ) ) Other comprehensive income (loss) Foreign currency translation adjustment (7 ) 25 Comprehensive loss E ) E ) E ) Basic and diluted loss per share E ) E ) The accompanying notes are an integral part of these financial statements. 5 MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS OF EUROS) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 TOTAL ACCUMULATED DURING THE DEVELOPMENT STAGE AS OF SEPTEMBER 30, Cash Flow from Operating Activities Net loss E ) E E Adjustments to reconcile net loss to net cash used in operating activities Change in the fair value of acquisition-related contingent consideration Depreciation 21 43 Amortization of intangibles Impairment of license contract Goodwill impairment Fees paid in warrants Gain on sales of equipment Gain on extinguishment of debt Services and fee paid in common stock Stock compensation expense – options 34 70 Amortization of debt discount Induced conversion cost Warrant modification cost Changes in operating assets and liabilities Receivables 24 60 33 Accounts payable 74 ) Other 1 ) (8 ) Net cash used in operating activities ) ) ) Cash Flows from Investing Activities Patents and other ) Proceeds from sale of equipment Purchase of property and equipment (1 ) ) Acquisition of subsidiary ) Cash acquired in reverse purchase 13 Net cash used in investing activities (1 ) ) Cash Flows from Financing Activities Proceeds from issuance of common stock Borrowing from shareholders Increase in notes payable and other short-term advances Decrease in notes payable and other short-term advances ) Loan fees ) Net cash provided by financing activities Effect on foreign exchange rate on cash (7 ) 25 Net change in cash ) ) Cash, beginning of period Cash, end of period E E E Supplemental Noncash Financing Activity: Issuance of shares on conversion of notes payable E E The accompanying notes are an integral part of these financial statements. 6 MYMETICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (UNAUDITED) Note 1. The Company and Summary of Significant Accounting Policies BASIS OF PRESENTATION The amounts in the notes are shown in thousands of EURO rounded to the nearest thousand except for share and per share amounts. The accompanying interim period consolidated financial statements of Mymetics Corporation (the "Company") set forth herein have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC"). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations. The interim period consolidated financial statements should be read together with the audited financial statements and the accompanying notes included in the Company's latest annual report on Form 10-K for the fiscal year ended December 31, 2011. The accompanying financial statements of the Company are unaudited. However, in the opinion of the Company, the unaudited consolidated financial statements contained herein contain all adjustments necessary to present a fair statement of the results of the interim periods presented. All adjustments made during the nine-month period ending September 30, 2012 were of a normal and recurring nature. The Company was created for the purpose of engaging in vaccine research and development. Its main research efforts have been concentrated in the prevention and treatment of the AIDS virus and malaria. The Company has established a network which enables it to work with education centers, research centers, pharmaceutical laboratories and biotechnology companies. On April 1, 2009 the Company successfully closed its acquisition of Bestewil Holding BV and Mymetics BV (previously Virosome Biologicals BV) and, as a result, has further increased the pipeline of vaccines under development to include (i) Respiratory Syncytial Virus (RSV) which is at the pre-clinical stage (ii) Herpes Simplex which is at the pre-clinical stage, and (iii) intra-nasal influenza which has finished a clinical trial Phase I. These financial statements have been prepared treating the Company as a development stage company. As of September 30, 2012, the Company is in the initial stages of clinical testing and a commercially viable product is not expected for several more years. As such, the Company has not generated significant revenues. For the purpose of these financial statements, the development stage started May 2, 1990. These financial statements have also been prepared assuming the Company will continue as a going concern. The Company has experienced significant losses since inception resulting in a deficit accumulated during the development stage of E68,586 at September 30, 2012. Deficits in operating cash flows since inception have been financed through debt and equity funding sources. In order to remain a going concern and continue the Company's research and development activities, management intends to seek additional funding. Further, the Company’s current liabilities exceed its current assets by E31,763 as of September 30, 2012, and there is no assurance that cash will become available to pay current liabilities in the near term. Management is seeking additional financing but there can be no assurance that management will be successful in any of those efforts. 7 PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and its subsidiaries. Significant intercompany accounts and transactions have been eliminated. FOREIGN CURRENCY TRANSLATION The Company translates non-Euro assets and liabilities of its subsidiaries at the rate of exchange at the balance sheet date. Revenues and expenses are translated at the average rate of exchange throughout the period. Unrealized gains or losses from these translations are reported as a separate component of comprehensive income. Transaction gains or losses are included in general and administrative expenses in the consolidated statements of operations. The translation adjustments do not recognize the effect of income tax because the Company expects to reinvest the amounts indefinitely in operations. The Company's reporting currency is the Euro because substantially all of the Company's activities are conducted in Europe. CASH Cash deposits are occasionally in excess of insured amounts. REVENUE RECOGNITION Revenue related to the sale of products is recognized when all of the following conditions are met: persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed or determinable, and collectability is reasonably assured. Grant revenue is recognized when the associated costs are incurred. RECEIVABLES Receivables are stated at their outstanding principal balances. Management reviews the collectability of receivables on a periodic basis and determines the appropriate amount of any allowance. Based on this review procedure, management has determined that the allowances at September 30, 2012 and at December 31, 2011 are sufficient. The Company charges off receivables to the allowance when management determines that a receivable is not collectible. The Company may retain a security interest in the products sold. PROPERTY AND EQUIPMENT Property and equipment is recorded at cost and is depreciated over its estimated useful life on straight-line basis from the date placed in service. Estimated useful lives are usually taken as three years. LICENSE CONTRACT The license contract was acquired as part of the acquisition of Bestewil. It was amortized over 14 years on a straight-line basis until September 2011. The license agreement with Solvay was reclaimed by Mymetics in October 2011, therefore the remaining value of the license was written-off. IN-PROCESS RESEARCH AND DEVELOPMENT In-process research and development (referred to as IPR&D) represents the estimated fair value assigned to research and development projects acquired in a purchased business combination that have not been completed at the date of acquisition and which have no alternative future use. IPR&D assets acquired in a business combination are capitalized as indefinite-lived intangible assets. These assets remain indefinite-lived until the completion or abandonment of the associated research and development efforts. During the periods prior to completion or abandonment, those acquired indefinite-lived assets are not amortized but are tested for impairment annually, or more frequently, if events or changes in circumstances indicate that the asset might be impaired. IMPAIRMENT OF LONG-LIVED ASSETS Long-lived assets, which include property and equipment, and the license contract, are assessed for impairment whenever events or changes in circumstances indicate the carrying amount of the asset may not be recoverable. The impairment testing involves comparing the carrying amount to the forecasted undiscounted future cash flows generated by that asset. In the event the carrying value of the assets exceeds the undiscounted future cash flows generated by that asset and the carrying value is not considered recoverable, impairment exists. An impairment loss is measured as the excess of the asset’s carrying value over its fair value, calculated using a discounted future cash flow method. An impairment loss would be recognized in net income in the period that the impairment occurs. As described above, the license contract has been fully impaired and written off in 2011. 8 GOODWILL Goodwill, which represents the excess of purchase price over the fair value of net assets acquired, is carried at cost. Goodwill is not amortized; rather, it is subject to a periodic assessment for impairment by applying a fair value based test. Goodwill is assessed for impairment on an annual basis as of April 1st of each year or more frequently if events or changes in circumstances indicate that the asset might be impaired. The impairment model prescribes a two-step method for determining goodwill impairment. In the first step, the Company determines the fair value of its reporting unit using an enterprise value analysis. If the net book value of its reporting unit exceeds the fair value, then the second step of the impairment test is performed which requires allocation of the Company’s reporting unit’s fair value to all of its assets and liabilities using the acquisition method prescribed under authoritative guidance for business combinations with any residual fair value being allocated to goodwill. An impairment charge will be recognized only when the implied fair value of the reporting unit’s goodwill is less than its carrying amount. The Company has conducted its impairment testing as of April 1, 2012 of its goodwill recognized in connection to the acquisition of Bestewil. In conclusion of this impairment testing, the carrying amount of the reporting unit was lower than the estimated fair value of the reporting unit. As the fair value of the reporting unit is higher than the carrying amount, Step 2 of the goodwill impairment test did not need to be completed and no impairment has been recognized in 2012. CONTINGENT CONSIDERATION The Company accounts for contingent consideration in a purchase business combination in accordance with applicable guidance provided within the business combination rules. As part of the consideration for the Bestewil acquisition, the Company is contractually obligated to pay additional purchase price consideration upon achievement of certain commercial milestones. Therefore, the Company is required to update the assumptions at each reporting period, based on new developments, and record such amounts at fair value until such consideration is satisfied. Because of uncertainties inherent in estimates, it is at least reasonably possible that a change in the estimate of the contingent consideration will occur in the near term. RESEARCH AND DEVELOPMENT Research and development costs are expensed as incurred. TAXES ON INCOME The Company accounts for income taxes under an asset and liability approach that requires the recognition of deferred tax assets and liabilities for expected future tax consequences of events that have been recognized in the Company's financial statements or tax returns. In estimating future tax consequences, the Company generally considers all expected future events other than enactments of changes in the tax laws or rates. The Company reports a liability, if any, for unrecognized tax benefits resulting from uncertain income tax positions taken or expected to be taken in an income tax return. Estimated interest and penalties, if any, are recorded as a component of interest expense and other expense, respectively. The Company has not recorded any liabilities for uncertain tax positions or any related interest and penalties at September 30, 2012 or at December 31, 2011.The Company’s United States tax returns are open to audit for the years ended December 31, 2008 to 2011. The returns for the Luxembourg subsidiary LUXEMBOURG 6543 S.A., are open to audit for the year ended December 31, 2011. The returns for the Swiss subsidiary, Mymetics S.A., are open to audit for the years ended December 31, 2008 to 2011. The returns for the Netherlands subsidiaries, Bestewil B.V. and Mymetics B.V., are open to audit for the year ended December 31, 2011. EARNINGS PER SHARE Basic earnings per share is computed by dividing net loss attributable to common shareholders by the weighted average number of common shares outstanding in the commonperiod. The weighted average number of shares was 295,318,813 and 227,058,154 for the three months ended September 30, 2012 and 2011, respectively. The weighted average number of shares was 292,501,080 and 218,376,129 for the nine months ended September 30, 2012 and 2011, respectively. Diluted earnings per share take into consideration common shares outstanding (computed under basic earnings per share) and potentially dilutive securities. Options, warrants and convertible debt were not included in the computation of diluted earnings per share because their effect would be anti-dilutive due to net losses incurred. For the nine months ended September 30, 2012, the total potential number of shares issuable of 123,854,070 includes 88,161,570 potential issuable shares related to convertible loans, 32,000,000 potential issuable shares related to warrants, and 3,692,500 potential issuable shares related to outstanding not expired options granted to employees. For the nine months ended September 30, 2011, the total potential number of shares issuable of 173,611,678 includes 117,650,728 potential issuable shares related to convertible loans, 51,218,450 potential issuable shares related to warrants, and 2,292,500 potential issuable shares related to outstanding options granted to employees. 9 PREFERRED STOCK The Company has authorized 5,000,000 shares of preferred stock that may be issued in several series with varying dividend, conversion and voting rights. No preferred shares are issued or outstanding at September 30, 2012. STOCK-BASED COMPENSATION Compensation cost for all share-based payments is based on the estimated grant-date fair value. The Company amortizes stock compensation cost ratably over the requisite service period. The issuance of common shares for services is recorded at the quoted price of the shares on the date the shares are issued. No shares were issued to individuals as fee for services rendered in the nine months ended September 30, 2012 or in the nine months ended September 30, 2011. The Company did not grant any stock options to employees in 2011 or during the nine month period ending September 30, 2012. ESTIMATES The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. FAIR VALUE MEASUREMENTS Fair value guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1-Quoted prices in active markets for identical assets or liabilities. Level 2-Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3-Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. FAIR VALUES OF FINANCIAL INSTRUMENTS The Company generally has the following financial instruments: cash, receivables, accounts payable, taxes and social costs payable, acquisition-related contingent consideration and notes payable. The carrying value of cash, receivables, accounts payable, and taxes and social costs payable approximates their fair value based on the short-term nature of these financial instruments. The carrying value of acquisition-related contingent consideration is equal to fair value since this liability is required to be reported at fair value. Management believes it is not practicable to estimate the fair value of the notes payable due to the unique nature of these instruments. CONCENTRATIONS The Company enters into scientific collaboration agreements with selected partners such as Pevion Biotech Ltd., a Swiss company that granted Mymetics exclusive licenses to use their virosome vaccine delivery technology in conjunction with the Company’s AIDS and malaria preventive vaccines under development. Under this agreement, Pevion Biotech is committed to supply the actual virosomes and perform their integration with the Company’s antigens, which requires proprietary know-how, at Pevion’s premises. The agreement includes specific mechanisms to mitigate the risk of losing a key component of Mymetics’ vaccines should Pevion become unable to meet its commitment. RELATED PARTY TRANSACTIONS The Company's general counsel is a member of the Board of Directors.The Company incurred professional fees to the counsel's law firm during the three and nine months ended September 30, 2012, totaling E5 and E44, respectively. The professional fees incurred by the Company to the counsel’s law firm during the three and nine months ended September 30, 2011, totaled E21 and E67, respectively. 10 COMMITMENTS As per an agreement signed on December 22, 2008, PX Therapeutics has granted the license rights of the general know-how of Gp41 manufacturing technology to Mymetics for five years. During this period, the Company pays to PX Therapeutics an annual fee of E200 until the expiration date of December 23, 2013. The fourth milestone payment of E200 is due on December 23, 2012. NEW ACCOUNTING PRONOUNCEMENTS No new accounting pronouncements are expected to have a material impact on the Company’s consolidated financial statements. Note 2. Intangible Assets Intangible assets consisted of in-process research and development at September 30, 2012 and December 31, 2011. During the year ended December 31, 2011, a license contract intangible asset was returned to Mymetics and therefore it has been fully impaired and written off. Amortization of intangibles amounting to E144 has been recorded during the nine month period ending September 30, 2011 and none for the respective period in 2012. 11 Note 3. Acquisition-Related Contingent Consideration On April 1, 2009, Mymetics and Norwood Immunology Limited (“NIL”) closed the acquisition of Bestewil Holding B.V. (“Bestewil”) from its parent, NIL, under a Share Purchase Agreement pursuant to which Mymetics agreed to purchase all issued and outstanding shares of capital stock (the “Bestewil Shares”) of Bestewil from its parent, NIL, and all issued and outstanding shares of capital stock of Virosome Biologicals B.V. which were held by Bestewil. The contingent consideration to be paid under the Share Purchase Agreement includes: ● A payment of up to E3,000 in cash should a third party commence a Phase III clinical trial by April 1, 2013 for Mymetics’ Intranasal Influenza Vaccine licensed from Bestewil; ● A payment of 50% of Mymetics’ net royalties received from a Respiratory Syncytial Virus license (RSV license), payable in cash, maximum amount unlimited; and ● A payment in cash, maximum amount unlimited, of 25% of any net amounts received by Mymetics from a third party Herpes Simplex Virus license (HSV license) based upon Bestewil intellectual property. The fair value of the contractual obligations to pay the contingent consideration is determined based on a risk-adjusted, discounted cash flow approach. This fair value measurement is based on significant inputs not observable in the market and thus represents a Level 3 measurement within the fair value hierarchy. The resultant cash flows are discounted using a discount rate of 13.9%, which the Company believes is appropriate and is representative of a market participant assumption. The fair value of the contingent consideration due to NIL according to the achievement of certain milestones and royalties on the vaccines RSV, HSV and Influenza is estimated at E6,323 as of September 30, 2012. Due to the termination of the license contract with Abbott for the influenza patent in October 2011, the portion of the contingent consideration liability related to influenza is nil as of September 30, 2012. The following table presents changes to the Company’s acquisition-related contingent consideration for the period ending September 30, 2012: Fair Value Measurements Using Significant Unobservable Inputs(Level 3) Acquisition-related Contingent Consideration As recorded on December 31, Measurement Adjustment As adjusted on September 30, 2012 Royalties for RSV E E E Royalties for HSV E E E Total Contingent Consideration E E E During the nine month period ending September 30, 2012, the fair value of the acquisition-related contingent consideration increased by E570 compared to the period ending December 31, 2011. The increase is due to a decrease in time as the milestones become closer. The fair value recorded as of September 30, 2012 was determined based on a projection period ending in 2030 which corresponds to the lifetime of the underlying patents and management’s assessment of the Company’s ability to generate new patents from its research. The RSV vaccine is planned to be out-licensed after a Phase II. 12 Note 4. Debt Financing Certain principal shareholders have granted the Company secured convertible notes (in accordance with the Uniform Commercial Code in the State of Delaware) and short term convertible notes, which have a total carrying value of E31,064 including interest due to date. Interest incurred on these notes since inception has been added to the principal amounts. On September 3, 2012, Mymetics has negotiated the extension of the maturity date of the long term and short term convertible loans to a maturity date of November 30, 2012. On September 3, 2012, Round Enterprises Ltd. and Eardley Holding AG each agreed to provide a convertible loan of E200 and E50, respectively, with a 10% interest per annum and a maturity date of November 30, 2012. The conversion price is determined by reducing by 10% the price per share of the Company’s common stock paid by the investors in connection with an investment in the Company of not less than $20,000. On May 4, 2012, Round Enterprises Ltd. and Eardley Holding AG each agreed to provide a convertible loan of E480 and E120, respectively, with a 10% interest per annum and a maturity date of July 31, 2012. The conversion price is determined by reducing by 10% the price per share of the Company’s common stock paid by the investors in connection with an investment in the Company of not less than $20,000. On September 3, 2012, Mymetics has negotiated the extension of the maturity date of these convertible loans to a maturity date of November 30, 2012. On April 19, 2012, Mymetics agreed with Norwood Immunology Ltd. (NIL) to amend the terms and conditions of the E2,500 loan that expired on April 1, 2012. The amended agreement resulted in the payment E402 covering all the accrued interest due to NIL on April 20, 2012 and a delay of the repayment of the E2,500 loan until September 30, 2012, with a 5% interest per annum starting from April 20, 2012. The repayment of the loan will be half in shares and half in cash and is contingent on an investment in the Company of not less than $20,000 by new investors. The conversion price is determined by reducing by 10% the price per share of the Company’s common stock paid by the investors in connection with such an investment. In the event Mymetics is not able to close the investment of not less than $20,000 on or before September 30, 2012, the terms of the loan will revert to the original terms and the loan and accrued interest becomes immediately payable as the loan would be in default. On September 21, 2012, Mymetics agreed with Norwood Immunology Ltd. (NIL) to amend the terms and conditions of the first Amendment signed on April 19, 2012. The deadline of September 30, 2012 for Mymetics to close the investment has been moved to October 31, 2012. On October 31, 2012, Mymetics agreed with NIL to amend the terms and conditions of the second amendment signed on September 21, 2012. The deadline of October 31, 2012 for Mymetics to close the investment has been moved to December 31, 2012. The interest rate of the loan has changed from 5% to 10% starting from November 1, 2012 and Mymetics will pay E109 to NIL by November 16, 2012, which reflects the interest on the loan until December 31, 2012. On April 19, 2012, Round Enterprises Ltd and Eardley Holding AG each provided a convertible loan of E322 and E80, respectively, with a 10% interest per annum and a maturity date of September 30, 2012. The conversion price is determined by reducing by 10% the price per share of the Company’s common stock paid by the investors in connection with an investment in the Company of not less than $20,000. On September 3, 2012, Mymetics has negotiated the extension of the maturity date of these convertible loans to a maturity date of November 30, 2012. On February 10, 2012, Mymetics and Round Enterprises agreed to convert the expired loan from Round Enterprises dated December 9, 2010, with a principal balance of E1,100 and maturity date of December 16, 2011 into 19,301,474 shares of Mymetics common stock. The principal amount and accrued interest have been converted into shares using an exchange rate of $1.3260 per Euro and a conversion price of $0.08 per share. 13 The details of the convertible notes, loans and contingent liabilities are as follows at September 30, 2012: Fixed EUR/USD 1st-Issue Principal Duration Interest Conversion Rate for Lender Date Amount (Note) Rate Price Conversion Norwood Secured Loan 04/03/2009 E (5 ) 5% pa $
